                      Case 2:16-cr-00032-JCM-EJY Document 251 Filed 08/03/20 Page 1 of 1



                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                 ***
                 7     UNITED STATES OF AMERICA,                            Case No. 2:16-CR-32 JCM (EJY)
                 8                                         Plaintiff(s),                    ORDER
                 9            v.
               10      EMILE EDWARD BOUARI, et al.,
               11                                        Defendant(s).
               12
               13            Presently before the court is the government’s motion to dismiss the indictment against
               14     defendant Kimberly Ann Milko. (ECF No. 249).
               15            The government moves to dismiss this indictment due to defendant Milko’s “successful
               16     completion of more than six months of supervision, concurrence from Pretrial Services, and to
               17     achieve parity among defendants.” (Id.). This court grants the instant motion. The indictment
               18     against defendant Milko, (ECF No. 3), is dismissed.
               19            Accordingly,
               20            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the government’s motion
               21     to dismiss the indictment against defendant Kim Milko (ECF No. 249) be, and the same hereby is,
               22     GRANTED.
               23            IT IS FURTHER ORDERED that the indictment against defendant Kim Milko (ECF No.
               24     3) be, and the same hereby is, DISMISSED.
               25            DATED August 3, 2020.
               26
                                                                  __________________________________________
               27                                                 UNITED STATES DISTRICT JUDGE

               28

James C. Mahan
U.S. District Judge
